Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 1 of 31




             EXHIBIT K
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 2 of 31




                          CAUSE NO.

BOOMERANG TUBE, LLC,                  §          IN THE DISTRICT COURT OF
                                      §
      Plaintiff,                      §
                                      §
v.                                    §
                                      §          HARRIS COUNTY, TEXAS
EAGLE PIPE, LLC,                      §
BEEMAC, INC., and                     §
JARED A. LIGHT,                       §
                                      §          _____ DISTRICT COURT
      Defendants.                     §



       PLAINTIFF’S ORIGINAL PETITION, VERIFIED APPLICATION FOR
           TEMPORARY RESTRAINING ORDER AND INJUNCTION,
                     AND REQUEST FOR DISCLOSURE


                                      Eric D. Madden (State Bar No. 24013079)
                                      D. Benjamin Thomas (State Bar No. 24099991)
                                      REID COLLINS & TSAI LLP
                                      1601 Elm Street, Suite 4200
                                      Dallas, Texas 75201
                                      T: (214) 420-8900
                                      F: (214) 420-8909
                                      emadden@reidcollins.com
                                      bthomas@reidcollins.com

                                      -and-

                                      Clifford H. Walston (State Bar No. 24037666)
                                      WALSTON BOWLIN LLP
                                      4299 San Felipe, Suite 300
                                      Houston, Texas 77027
                                      T: (713) 300-8700
                                      cliff@walstonbowlin.com

                                      COUNSEL FOR PLAINTIFF,
                                      BOOMERANG TUBE, LLC




                                                  BOOMERANG_10/30/20 HRG. EX._000061
         Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 3 of 31




                                                     TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1
PARTIES ........................................................................................................................................ 2
   A.        Plaintiff. ............................................................................................................................ 2
   B.        Defendants. ....................................................................................................................... 2
   C.        Relevant Non-Party Entities. ............................................................................................ 3
JURISDICTION AND VENUE ..................................................................................................... 3
DISCOVERY CONTROL PLAN .................................................................................................. 4
STATEMENT OF FACTS ............................................................................................................. 4
   A.        Boomerang Enters a Three-Party Agreement with Eagle and XTO to Supply
             OCTG for XTO’s Use in Its Permian Basin Drilling Operations. ................................... 4
   B.        Boomerang Performs Its Obligations Under the Fastback Order,
             But XTO Decides to Cancel Deliveries After June 2020................................................. 8
   C.        XTO Reneges on Its Commitment and Purports to Cancel Orders for OCTG
             That Had Already Been Delivered to XTO at the Beemac Yard and Atlas Yard. ........... 9
   D.        Boomerang and Eagle Agree That Eagle Will Transfer Possession and
             Any Rights to the Disputed Pipe to Boomerang in Exchange for the
             Cancellation of Boomerang’s Outstanding Invoices. ..................................................... 10
   E.        Eagle Breaches Its Obligations Under the Cancellation Agreement, and
             Beemac Refuses to Give Boomerang Possession of the Disputed Pipe. ........................ 14
   F.         Boomerang Loses Opportunities to Sell the Disputed Pipe Located at the
              Beemac Yard to Third Parties. ....................................................................................... 15
   G.        Eagle Plans to Sell the Disputed Pipe Located at the Beemac Yard to Third Parties. ... 16
CAUSES OF ACTION ................................................................................................................. 16
   Count 1: Declaratory Judgment (Against Eagle and Beemac) ................................................. 16
   Count 2: Breach of Contract (Against Eagle for Breach of the Fastback Order) ..................... 18
   Count 3: Breach of Contract (Against Eagle for Breach of the Cancellation Agreement) ....... 18
   Count 4: Quantum Valebant (Against Eagle) ........................................................................... 19
   Count 5: Breach of Contract (Against Beemac for Breach of the Bailee Agreement) ............. 19
   Count 6: Slander of Title (Against Eagle and Light) ................................................................ 20
   Count 7: Conversion (Against Eagle and Beemac) .................................................................. 21
APPLICATION FOR TEMPORARY RESTRAINING ORDER ................................................ 22
REQUEST FOR TEMPORARY INJUNCTION ......................................................................... 23
REQUEST FOR DISCLOSURE .................................................................................................. 24


                                                                         i

                                                                                               BOOMERANG_10/30/20 HRG. EX._000062
        Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 4 of 31




DEMAND FOR JURY TRIAL .................................................................................................... 24
PRAYER FOR RELIEF ............................................................................................................... 24




                                                                 ii

                                                                                    BOOMERANG_10/30/20 HRG. EX._000063
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 5 of 31




         PLAINTIFF’S ORIGINAL PETITION, VERIFIED APPLICATION FOR
             TEMPORARY RESTRAINING ORDER AND INJUNCTION,
                       AND REQUEST FOR DISCLOSURE
       Plaintiff Boomerang Tube, LLC (“Boomerang”) hereby files this Original Petition,

Verified Application for Temporary Restraining Order and Injunction, and Request for Disclosure

against Defendants Eagle Pipe, LLC (“Eagle”), Beemac, Inc. (“Beemac”), and Jared A. Light

(“Light”), and alleges as follows:

                                       INTRODUCTION

       1.      This case involves a three-party agreement between Boomerang, Eagle, and non-

party XTO Energy Inc. (“XTO”). Under the agreement, Boomerang and Eagle agreed to supply

XTO with large amounts of oil country tubular goods (“OCTG”) on a regular basis throughout

2020. Boomerang agreed to sell OCTG to Eagle, and Eagle agreed to sell that same OCTG to

XTO by delivering it to drilling sites or placing it in a storage yard. As relevant here, Eagle sold

OCTG to XTO by delivering it to a storage yard operated by Beemac.

       2.      After the onset of the recession caused by the COVID-19 pandemic, XTO

attempted to trim costs by purportedly cancelling its agreement with Boomerang and Eagle. By

the time XTO purported to cancel the agreement, however, Boomerang had already delivered

thousands of tons of OCTG to Eagle, and Eagle had delivered the same to XTO by placing it into

storage at Beemac’s storage yard. Neither Eagle nor XTO have paid for the OCTG.

       3.      Boomerang and Eagle attempted to mitigate the harm caused by XTO’s purported

cancellation by unwinding the initial product transfer between them. In July 2020, in a written

contract signed by both parties, Boomerang agreed to cancel its outstanding invoices to Eagle, and

Eagle agreed to give up any title it had (if any) in the OCTG and return it to Boomerang. Eagle

also agreed to notify Beemac that the OCTG located at Beemac’s storage yard belonged to

Boomerang and was at Boomerang’s disposal.


                                                 1

                                                               BOOMERANG_10/30/20 HRG. EX._000064
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 6 of 31




         4.      Unfortunately, shortly after Eagle agreed to return the OCTG to Boomerang, Eagle

“changed its mind.” It told Beemac not to transfer the inventory, and it refuses to pay the

outstanding amounts due to Boomerang. To make matters worse, Boomerang recently learned

that Eagle is now trying to sell the OCTG located at Beemac’s storage yard to third parties.

         5.      Thus, this is a very simple case. Eagle took OCTG worth no less than $5.3 million

from Boomerang. Eagle has not paid for it. Eagle promised to give it back—in a signed contract—

but later changed its mind. As this Court knows, that is not how contracts work. Boomerang asks

this Court to provide the necessary and proper relief.

                                            PARTIES

A.       Plaintiff.

         6.      Plaintiff Boomerang Tube, LLC is a limited liability company organized under the

laws of Delaware, with its principal office in Chesterfield, Missouri. Boomerang maintains

manufacturing facilities in Houston and Liberty, Texas.

B.       Defendants.

         7.      Defendant Eagle Pipe, LLC is a limited liability company organized under the laws

of Texas, with its principal office in Houston, Texas.

         8.      Defendant Beemac, Inc., f/k/a Beemac Trucking, LLC, is a corporation organized

under the laws of Pennsylvania, with its principal office in Ambridge, Pennsylvania. Beemac is a

trucking, logistics and intermodal services company with facilities in several states. As relevant

here, Beemac maintains and operates a stocking yard and storage facility located at 2700 FM Road

307, Midland, Texas 79701 (the “Beemac Yard”).

         9.      Defendant Jared A. Light is the President of Eagle and resides in Harris County,

Texas.




                                                 2

                                                               BOOMERANG_10/30/20 HRG. EX._000065
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 7 of 31




C.     Relevant Non-Party Entities.

       10.     Non-party XTO Energy Inc. is a corporation organized under the laws of Delaware,

with its principal office in Fort Worth, Texas. XTO is a major oil and gas operator in the Permian

Basin region. This dispute arises out of a three-party agreement between Boomerang, Eagle, and

XTO, under which Boomerang agreed to sell OCTG to Eagle for ultimate delivery to XTO. XTO

intended to use the OCTG in drilling operations in the Permian Basin.

       11.     Non-party Atlas Tubular LLC (“Atlas”) is a limited liability company organized

under the laws of Texas, with its principal office in Robstown, Texas. Atlas provides OCTG-

related services and, as relevant here, maintains and operates a storage facility located at 1710 S.

Hwy. 77, Robstown, Texas 78380 (the “Atlas Yard”).

                                JURISDICTION AND VENUE

       12.     The Court has subject matter jurisdiction over this action arising under Texas law.

Boomerang seeks damages exceeding the minimum jurisdictional limits of this Court.

       13.     The Court has personal jurisdiction over Eagle because it is organized under the

laws of Texas and maintains its principal office in Houston, Texas.

       14.     The Court has personal jurisdiction over Beemac, which maintains property and

performs services on a systematic and regular basis in Texas, including in Harris County.

Moreover, the Court has personal jurisdiction over Beemac under the Texas long-arm statute and

federal and state due process standards because Beemac has purposefully availed itself of the

privileges and benefits of conducting business activities in Texas. Boomerang’s claims arise out

of and relate to actions or conduct Beemac engaged in at its stocking yard and storage facility in

Midland, Texas.

       15.     The Court has personal jurisdiction over Light because he is a Texas resident.




                                                 3

                                                               BOOMERANG_10/30/20 HRG. EX._000066
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 8 of 31




        16.     Venue is proper in Harris County pursuant to Texas Civil Practice and Remedies

Code §§ 15.002(a)(1) & (3) and 15.005. A substantial part of the events giving rise to this claim

occurred in Harris County, and Eagle’s principal office is located in Harris County. Specifically,

Eagle entered into a contract to purchase goods manufactured, in part, in Harris County, and

communicated with Boomerang and Beemac from its offices in Harris County. Furthermore,

Boomerang’s claims against Eagle arise out of the same transactions, occurrences, and/or series of

transactions or occurrences giving rise to Boomerang’s claims against Beemac.

                                 DISCOVERY CONTROL PLAN

        17.     Boomerang requests that discovery in this action be conducted pursuant to

Discovery Control Plan Level 3.

                                     STATEMENT OF FACTS

A.      Boomerang Enters a Three-Party Agreement with Eagle and XTO to Supply OCTG
        for XTO’s Use in Its Permian Basin Drilling Operations.

        18.     In June and July 2019, Boomerang, Eagle, and XTO entered several agreements

which, collectively, called for Boomerang and Eagle to supply XTO with approximately 120,000

tons of OCTG for XTO’s use in its Permian Basin drilling operations in 2020.

        19.     The first set of agreements were “Master Goods and Services Agreements” between

Boomerang/Eagle and XTO. On information and belief, XTO requires all its “Listed Affiliates”

to execute its “Master Goods and Services Agreement,” which is a form contract drafted by XTO

for use with all its third-party suppliers.

        20.     On or around June 20, 2019, Boomerang entered into a Master Goods and Services

Agreement with XTO and several of its affiliates (together with the various documents

incorporated by reference, as described below, the “Boomerang-XTO MGSA”). See Exhibit A-1.

“The purpose of the Agreement” was “to provide terms and conditions to be incorporated into



                                                4

                                                              BOOMERANG_10/30/20 HRG. EX._000067
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 9 of 31




orders, whether one or more, that may be issued by Purchaser for Goods or Services from Supplier

(‘Orders’).” Id. § 4.

        21.     The Boomerang-XTO MGSA incorporated additional “Articles, the General Terms

and Conditions, the Attachments and any Order(s).” Id. §§ 4, 8. These documents together

“constitute[d] the entire agreement between Supplier and Purchaser concerning the subject matter”

of the contract. Id. § 8. The Boomerang-XTO MGSA defined “Purchaser” to refer to XTO and

its affiliates, and “Supplier” to refer to Boomerang. See id. at Preamble.

        22.     The Boomerang-XTO MGSA made clear that any amendment to the parties’

Agreement had to be “agreed in writing by Purchaser and Supplier.” Id. § 8. Written Orders

would “take precedence over the terms of th[e] Agreement only for purposes of that specific Order,

and only,” as relevant here, to “modify the general description of Goods or Services.” Id., General

Terms and Conditions (“GTC”) § 1(c).

        23.     Thus, the Boomerang-XTO MGSA generally governed the terms of Boomerang

and XTO’s contractual agreement. An Order would describe the kind and amount of goods

required, the delivery date, etc., but it would not replace the terms of the Boomerang-XTO MGSA

unless the parties agreed to a modification in writing.

        24.     The Boomerang-XTO MGSA contained a few additional provisions that are

relevant to this dispute.

        25.     First, the Boomerang-XTO MGSA provided that, “[u]nless otherwise specified in

an Order, title to any Goods provided under this Agreement will pass to Purchaser upon payment

therefor by Purchaser or upon delivery to Purchaser’s premises or other site designated by

Purchaser, whichever occurs earlier.” Id., GTC § 4(c).




                                                 5

                                                               BOOMERANG_10/30/20 HRG. EX._000068
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 10 of 31




       26.    Second, the Boomerang-XTO MGSA contained a cancelation clause, providing

that, “[a]t any time after issuing an Order until the Goods are shipped, Purchaser may change or

cancel the Order with respect to Goods.” Id., GTC § 7(b).

       27.    Third, the Boomerang-XTO MGSA contained a provision defining a potential

bailment arrangement between Boomerang and XTO. See id., GTC § 23. Specifically, the

bailment provision provided that, “[i]f Supplier or any subcontractor stores any of Purchaser’s

materials and/or equipment under one or more Orders,” the parties “agree that delivery of

Purchaser’s materials and/or equipment is considered by both parties to be a bailment and not

subject to the terms and conditions of the Uniform Commercial Code or similar law, as the same

may be codified in applicable state law pertaining to sales and/or secured transactions.” Id.

Furthermore, the bailment provision requires that, where Boomerang holds Goods as a bailee for

XTO, Boomerang “shall: (i) store such materials and/or equipment in a clean, dry, and secure

location, unless otherwise agreed in writing by Purchaser, (ii) segregate such materials and/or

equipment from items belonging to entities other than Purchaser, if the materials are of a nature

which may be segregated, and (iii) mark, or otherwise indicate in a manner to make it evident to

Supplier’s creditors, that such materials and/or equipment belong to Purchaser.” Id.

       28.    On information and belief, Eagle entered into a Master Goods and Services

Agreement with XTO (the “Eagle-XTO MGSA”), which contains substantially similar terms and

provisions.

       29.    The other agreement governing the three-party relationship between Boomerang,

Eagle, and XTO was a July 9, 2019 “Pricing, Payments and Manufacturing Schedule” signed by

each party (the “Fastback Order”), which was intended to document “the roles, expectations and




                                                6

                                                              BOOMERANG_10/30/20 HRG. EX._000069
        Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 11 of 31




responsibilities” of each party “for the OCTG project supporting XTO’s Permian Division 2020

drilling program.” Exhibit A-2 at Preamble.

         30.    Under the Fastback Order, Boomerang and Eagle agreed to supply XTO with

OCTG according to the detailed terms spelled out in the Fastback Order and the attached Schedules

A and B. See id. §§ 1-2. Moreover, the Fastback Order expressly stated that it was an “Order,”

and was thus “governed by the existing” Boomerang-XTO MGSA and Eagle-XTO MGSA. Id. §

4(f).

         31.    The Fastback Order contemplated that Eagle would act as XTO’s delegate to order

and take delivery of OCTG, to pay Boomerang’s invoices, and in some circumstances, to deliver

the OCTG to a bailee, who would hold the OCTG until XTO needed it in the field. See id. §§ 2-

3, 4(b)-(c).

         32.    Specifically, XTO agreed to “timely communicate its OCTG delivery requirements

to Eagle to allow Eagle to communicate purchase orders to Boomerang,” id. § 2, and Eagle agreed

to “promptly . . . place orders for OCTG with Boomerang in accordance with XTO’s

specifications,” id. § 3.

         33.    Next, Boomerang agreed to “sell the OCTG to Eagle for resale to XTO” at the

agreed prices. Id. § 4(c).

         34.    Then, acting as “primary distributor to XTO of OCTG manufactured by

Boomerang,” Eagle agreed to “provide logistics support for the shipment of OCTG from

Boomerang to the storage yard designated by Eagle in its order.” Id. § 3.

         35.    Finally, Eagle was obligated to sell OCTG “to XTO at the prices set forth in Exhibit

A” to the Fastback Order, id. § 4(c), “based on the schedule set forth in Exhibit B,” id. § 4(b), and

“all OCTG purchased by XTO as described” would “be delivered by Eagle FOB racks at Eagle’s




                                                 7

                                                                BOOMERANG_10/30/20 HRG. EX._000070
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 12 of 31




designated yard,” id. XTO committed “to accept invoices from Eagle based on the schedule set

forth in Exhibit B, whether by shipment of OCTG to rig locations or by rack transfer of inventory

of OCTG to XTO.” Id. § 4(d).

       36.      Exhibit A to the Fastback Order provided detailed price terms. See id., Ex. A.

Exhibit B outlined a production and delivery schedule calling for Boomerang to supply Eagle/XTO

with 120,000 tons of OCTG between November 2019 and December 2020. See id., Ex. B.

B.     Boomerang Performs Its Obligations Under the Fastback Order, But XTO Decides
       to Cancel Deliveries After June 2020.

       37.      Boomerang began performing under the Fastback Order in compliance with

purchase orders submitted to Boomerang by Eagle. See Exhibit A-3. By the end of March 2020,

Boomerang had delivered approximately 35,000 tons of OCTG to Eagle.

       38.      On April 2, 2020, XTO sent a “formal notice” to Boomerang and Eagle that XTO

was “cancelling the remaining tonnage highlighted” in an attachment.          See Exhibit A-5.

Nevertheless, XTO expressed its commitment to “utilizing the OCTG material that is in process

of being manufactured and that is on the ground.” Id. Read in combination with the highlighted

attachment, the notice committed XTO to taking delivery of the approximately 32,000 tons of

OCTG slated for delivery between April and June 2020. See id. But it canceled XTO’s order for

approximately 73,000 tons of OCTG that was slated for delivery between July and December

2020. See id.

       39.      In short, XTO agreed to pay for the approximately 70,000 tons of OCTG that had

already been delivered or was scheduled for delivery by the end of June 2020 (the “Disputed

Pipe”). But the remainder of the Fastback Order was canceled.




                                               8

                                                             BOOMERANG_10/30/20 HRG. EX._000071
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 13 of 31




C.     XTO Reneges on Its Commitment and Purports to Cancel Orders for OCTG That
       Had Already Been Delivered to XTO at the Beemac Yard and Atlas Yard.

       40.       Boomerang continued performing its contractual obligations regarding the

Disputed Pipe.

       41.       Pursuant to Eagle’s instructions, the majority of the Disputed Pipe was shipped to

the Beemac Yard. Some of the Disputed Pipe was shipped to the Atlas Yard at Eagle’s instruction.

       42.       So long as the Disputed Pipe was delivered by Eagle to XTO pursuant to the

Fastback Order, Schedule B, the “FOB racks” provision, see Exhibit A-2 § 4(b), dictated that title

passed to XTO once the Disputed Pipe was placed into storage for XTO at the Beemac Yard and

Atlas Yard.

       43.       In other words, once title to the Disputed Pipe passed from Eagle to XTO under the

FOB racks provision, XTO became a bailor and Beemac and Atlas, respectively, became bailees.

From that time, Beemac and Atlas held the Disputed Pipe for XTO while awaiting XTO’s

instructions.

       44.       Despite the fact that Boomerang and Eagle fully performed their delivery

obligations regarding the Disputed Pipe, and passed both title and possession to XTO through

XTO’s bailee, Beemac and/or Atlas, XTO purported to “cancel” the Fastback Order, even for the

Disputed Pipe.

       45.       Specifically, on June 29, 2020, XTO sent a notice to Eagle that it was “cancelling

the remaining material referenced” in an attached exhibit. See Exhibit A-6. The purported

cancellation covered thousands of tons of OCTG that XTO had committed to “utilizing” in its

April 2, 2020 letter, and that Boomerang/Eagle had already delivered to XTO.




                                                 9

                                                               BOOMERANG_10/30/20 HRG. EX._000072
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 14 of 31




       46.     On information and belief, while XTO purported to “cancel” the Fastback Order,

even for the Disputed Pipe, it never notified Beemac that it waived any right, title, or interest it

had in the Disputed Pipe, and it never instructed Beemac to release the Disputed Pipe to Eagle.

D.     Boomerang and Eagle Agree That Eagle Will Transfer Possession and Any Rights
       to the Disputed Pipe to Boomerang in Exchange for the Cancellation of
       Boomerang’s Outstanding Invoices.

       47.     By the summer of 2020, the recession caused by the COVID-19 pandemic had

inflicted severe damage on the oil and gas industry. In particular, travel restrictions and other

measures implemented to combat the spread of the virus caused a catastrophic decrease in demand

for oil and gas products.

       48.     Around this time, an XTO employee told a Boomerang employee that, as the

COVID-19 crisis unfolded, XTO had sharply curtailed its drilling operations in the Permian Basin.

Since XTO was not drilling in the Permian Basin as expected, the company decided to trim costs

by refusing payment under the Fastback Order.

       49.     XTO’s gambit left Eagle with a surfeit of inventory and no way to pay for it.

Moreover, on information and belief, the decreased drilling activity caused by the COVID-19

pandemic has severely harmed Eagle’s business overall, and various actions by Eagle and various

statements by its employees in the late summer and early fall of 2020 suggest that Eagle may be

on the brink of insolvency.

       50.     Accordingly, while Eagle appears to have strong breach of contract claims against

XTO, Eagle decided to treat the Disputed Pipe as if it had never been delivered to XTO, and to

attempt to work out a deal with Boomerang to unwind their previous arrangement.

       51.     While Beemac might have objected to Eagle’s actions and asserted XTO’s right to

the Disputed Pipe, Eagle is Beemac’s sole customer at the Beemac Yard. Thus, Eagle has

significant influence over Beemac. And since XTO had refused to acknowledge its title to and


                                                10

                                                               BOOMERANG_10/30/20 HRG. EX._000073
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 15 of 31




possession of the Disputed Pipe, Beemac has no interest in crossing Eagle in order to protect

XTO’s valid claims to the Disputed Pipe.

       52.     By late June 2020, Eagle had past due balances on multiple Boomerang invoices

covering the Disputed Pipe.

       53.     On the morning of July 1, 2020, Boomerang held a videoconference with Eagle to

discuss payment on outstanding invoices. The parties discussed the possibility of Eagle returning

the Disputed Pipe to Boomerang.

       54.     Later the same day, Eagle’s president, Light, emailed a list of OCTG that Eagle

proposed to return to Boomerang. Light included on the list Disputed Pipe stored at the Beemac

Yard and Atlas Yard.

       55.     On July 2, 2020, a Boomerang employee emailed Light asking, “Can you please

send us the names and contact info for the different yards where pipe is located? We would like

to reach out and get started on the agreements with each of them as soon as possible.” On

information and belief, the “agreements” mentioned in this email were bailment agreements

specifying that the Disputed Pipe was being stored by Beemac/Atlas as bailees for Boomerang.

       56.     Just a few minutes later, at 7:05 a.m., Light responded: “I’m thinking we should

start with the big chunks first which should be at [A]tlas and Beemac. Will get them all going

today though . . . . I’ll email them with y’all in copy letting them know what’s going on so y’all

can get started.”

       57.     At 7:07 a.m., Light emailed several Beemac and Boomerang employees: “Beemac,

we are going to be getting some pipe transferred from our name and into Boomerangs [sic] name

at your yard. Can you please work with the folks from boomerang [sic] that are attached here so

y’all can get them set up in your system?” Exhibit A-7.




                                               11

                                                              BOOMERANG_10/30/20 HRG. EX._000074
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 16 of 31




       58.      At 7:08 a.m., Light sent a nearly identical email to Mark Mitchell, an Atlas

manager, copying other Boomerang and Atlas employees: “Mark, we are going to be getting some

pipe transferred from our name and into Boomerangs [sic] name at your yard. Can you please

work with the folks from boomerang [sic] that are attached here so y’all can get them set up in

your system?”

       59.      Over the next several days, Boomerang and Eagle employees worked to identify

the Disputed Pipe at the Beemac Yard and Atlas Yard that would be transferred to Boomerang.

       60.      On July 6, 2020, Eagle identified specific OCTG located at the Atlas Yard that

Eagle wanted Atlas to transfer to Boomerang. That transfer was completed, and Boomerang now

has unchallenged possession of the Disputed Pipe located that was at the Atlas Yard.

       61.      On July 7, 2020, Eagle identified specific OCTG located at the Beemac Yard that

Eagle wanted Beemac to transfer to Boomerang. An Eagle employee named Jamie Secrest

(“Secrest”) emailed a Beemac Yard employee named Hector Martinez (“Martinez”), as well as

several other Eagle and Boomerang employees stating: “[W]e need the following transferred from

Eagle Pipe’s stock to Boomerang Tube. I know Hector is performing a physical count and should

be complete by tomorrow, but we need this today.” Exhibit A-8.

       62.      Martinez immediately responded: “Received and [u]nderstood[.] Will get this

[t]ransferred right now.” Id.

       63.      Additionally, on or around July 7, 2020, both Beemac and Eagle signed separate

contracts acknowledging Boomerang’s ownership of the Disputed Pipe.

       64.      Beemac signed a Bailee Agreement with Boomerang, which was backdated to

December 31, 2019 (the “Bailee Agreement”). See Exhibit A-9. In the Bailee Agreement, Beemac

acknowledged that it was holding inventory on behalf of Boomerang “as a bailment . . . for the




                                               12

                                                             BOOMERANG_10/30/20 HRG. EX._000075
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 17 of 31




sole and express purpose of processing, transporting, storing, warehousing or handling the

Materials” according to Boomerang’s instructions. Id. While the Bailee Agreement does not

specify the exact “Materials” being held for Boomerang, a detailed description of the “Materials”

was contained in Secrest’s July 7, 2020 email. See Exhibit A-8.

       65.     Eagle signed a Cancellation of Sales Agreement with Boomerang dated July 8,

2020 (the “Cancellation Agreement”). See Exhibit A-10; see also Exhibit A ¶ 24 (stating that

Eagle executed the Cancellation Agreement on July 7, 2020). The Cancellation Agreement

identifies the Disputed Pipe according to specific purchase orders as well as other specifications,

which the Cancellation Agreement defines as “Specified Inventory.” See Exhibit A-10. And it

provides that, in exchange for Boomerang’s cancelling “Specified Invoices,” “Eagle hereby

returns the Specified Inventory to Boomerang and transfers any and all, if any, of its right,

title and interest in the Specified Inventory to Boomerang, free and clear of all liens and

encumbrances of any kind arising by or through Eagle.” Id. § 2 (emphasis added).

       66.     The Cancellation Agreement further provides: “Eagle will notify in writing

(including e-mail) each third party bailee holding, storing or otherwise in possession of any

of the Specified Inventory, that such inventory has been returned and is owned by

Boomerang, to be held by such third party for the benefit of and at the direction of

Boomerang.” Id. (emphasis added).

       67.     Finally, the Cancellation Agreement provides that the parties will “take any and all

further actions” that either party “may from time to time reasonably request, in order to effectuate

the transaction contemplated by this Agreement.” Id. § 6.




                                                13

                                                               BOOMERANG_10/30/20 HRG. EX._000076
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 18 of 31




E.     Eagle Breaches Its Obligations Under the Cancellation Agreement, and Beemac
       Refuses to Give Boomerang Possession of the Disputed Pipe.

       68.    As noted above, Eagle satisfied its obligations to Boomerang under the

Cancellation Agreement regarding the Disputed Pipe located at the Atlas Yard.

       69.    Unbeknownst to Boomerang, however, shortly after Eagle signed the Cancellation

Agreement, Eagle breached its obligations and instructed Beemac not to release the Disputed Pipe

located at the Beemac Yard.

       70.    Specifically, on information and belief, on or around July 8, 2020, Light called

Beemac’s Chief Operating Officer, Richard Casoli (“Casoli”), and told him that Eagle had

“changed its mind.” Exhibit A ¶ 26. Light instructed Casoli not to release the Disputed Pipe

located at the Beemac Yard to Boomerang. See id.

       71.    As stated above, Eagle is Beemac’s sole customer at the Beemac Yard. Thus, Eagle

has the practical ability to control Beemac since Beemac cannot afford to disobey its sole

customer’s instructions, even though the instructions obviously violate the Cancellation

Agreement and the Bailee Agreement.

       72.    Thus, since Martinez confirmed that he was transferring the Disputed Pipe to

Boomerang on July 7, 2020, see Exhibit A-8, both Eagle and Beemac have refused to acknowledge

Boomerang’s right to immediate possession of the Disputed Pipe located at the Beemac Yard.

       73.    On August 18, 2020, Boomerang sent Eagle a letter, demanding that Eagle

immediately notify Beemac in writing “of the transfer of the Specified Inventory to Boomerang

and provide a copy of such correspondence to Boomerang.” Exhibit A-12.

       74.    Eagle ignored the demand letter and still refuses to instruct Beemac regarding

Boomerang’s right to possess the Disputed Pipe located at the Beemac Yard. Beemac also refuses

to acknowledge Boomerang’s right to possession.



                                              14

                                                             BOOMERANG_10/30/20 HRG. EX._000077
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 19 of 31




       75.     Additionally, Eagle still has not paid Boomerang’s invoices regarding the Disputed

Pipe located at the Beemac Yard. As of the date of this filing, Eagle owes Boomerang no less than

$5.3 million under those invoices. See Exhibit A ¶ 11; Exhibit A-4.

F.     Boomerang Loses Opportunities to Sell the Disputed Pipe Located at the Beemac
       Yard to Third Parties.

       76.     Since Eagle has never paid Boomerang’s invoices regarding the Disputed Pipe

located at the Beemac Yard—and it has given no indication that it ever intends to—Boomerang

has sought other customers interested in buying the Disputed Pipe located at both the Beemac Yard

and Atlas Yard.

       77.     Regarding the Disputed Pipe located at the Atlas Yard, Boomerang has already

been able to identify a paying customer—B&L Pipeco Services, Inc. (“B&L Pipeco”)—for some

of the inventory. While the sale to B&L Pipeco was at a discounted rate, the sale allowed

Boomerang to recoup at least some of the losses caused by XTO’s purported cancellation.

       78.     And because Eagle and Atlas honored their agreements with Boomerang regarding

possession of the inventory, Boomerang has been able to move all of the Disputed Pipe from the

Atlas Yard to other locations, either to B&L Pipeco or to storage at other yards.

       79.     Regarding the Disputed Pipe located at the Beemac Yard, however, Boomerang has

been unable to finalize sales contracts with third parties because of Eagle and Beemac’s refusal to

honor their agreements.

       80.     For example, Boomerang reached an agreement with B&L Pipeco to sell some of

the Disputed Pipe located at the Beemac Yard (again, at discounted rates). And Boomerang has

had discussions with several other customers who indicated their interest in purchasing the

Disputed Pipe on mutually agreeable terms.




                                                15

                                                               BOOMERANG_10/30/20 HRG. EX._000078
      Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 20 of 31




        81.      Nevertheless, because Eagle and Beemac are now refusing to honor their

agreements, each potential customer has walked away from the deal. Instead of filling the B&L

Pipeco order with the Disputed Pipe located at the Beemac Yard, Boomerang was forced to

manufacture new OCTG at significant expense. The other customers have walked away from the

potential deals since Eagle and Beemac are blocking Boomerang’s access to the Disputed Pipe

located at the Beemac Yard.

G.      Eagle Plans to Sell the Disputed Pipe Located at the Beemac Yard to Third Parties.

        82.      While refusing to acknowledge Boomerang’s right to immediate possession of the

Disputed Pipe located at the Beemac Yard, on information and belief, Eagle is making plans to

sell it to third parties.

        83.      Specifically, on September 18, 2020, Eagle asked Boomerang to forward mill

inspection reports regarding some of the Disputed Pipe in response to a “request [Eagle] received.”

Exhibit A-13; see also Exhibit A ¶¶ 31-32. In the industry, obtaining mill inspection reports is

often one of the last steps prior to a sale since buyers want to make sure the specific product they

will receive meets their specifications. See Exhibit A ¶ 33.

        84.      Thus, on information and belief, Eagle intends to take possession of the Disputed

Pipe located at the Beemac Yard, Beemac intends to wrongfully give Eagle possession, and Eagle

is planning to sell some or all of the Disputed Pipe to third parties.

                                      CAUSES OF ACTION

                                             Count 1
                                     Declaratory Judgment
                                   (Against Eagle and Beemac)

        85.      Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.




                                                  16

                                                                     BOOMERANG_10/30/20 HRG. EX._000079
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 21 of 31




       86.     Pursuant to Texas Civil Practice and Remedies Code § 37.003, Boomerang requests

that this Court construe certain provisions of contracts between Boomerang and Eagle, and

Boomerang and Beemac, to determine their respective rights, obligations, and liabilities under the

contracts. Specifically, Boomerang requests that the Court declare that: (i) Eagle has an immediate

obligation to notify Beemac in writing that the Disputed Pipe has been returned to and is owned

by Boomerang, and is to be held by Beemac for the benefit of and at the direction of Boomerang;

(ii) that Boomerang has the right to immediate possession of the Disputed Pipe and/or a superior

right to possession as compared to Eagle or Beemac; and (iii) that Beemac is holding the Disputed

Pipe on Boomerang’s behalf as bailee. The relevant contracts were freely entered into by

Boomerang, Eagle, and Beemac, and they are supported by valuable consideration. All conditions

precedent have been performed by Boomerang or have occurred.

       87.     By granting the declaratory relief sought by Boomerang, this Court will clarify an

ongoing and continuing dispute as to the parties’ rights, obligations, and liabilities under the

relevant contracts.

       88.     Boomerang has incurred costs and reasonable and necessary attorney’s fees in

seeking this declaratory judgment. Accordingly, Boomerang seeks declaratory relief stating that:

(i) Eagle has an immediate obligation to notify Beemac in writing that the Disputed Pipe has been

returned to and/or is owned by Boomerang, and is to be held by Beemac for the benefit of and at

the direction of Boomerang; (ii) that Boomerang has the right to possession of the Disputed Pipe

and/or a superior right to possession as compared to Eagle or Beemac; and (iii) that Beemac is

holding the Disputed Pipe on Boomerang’s behalf as bailee. Additionally, Boomerang seeks

recovery of its costs and attorney’s fees pursuant to Texas Civil Practice and Remedies Code §

37.009.




                                                17

                                                               BOOMERANG_10/30/20 HRG. EX._000080
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 22 of 31




                                           Count 2
                                      Breach of Contract
                       (Against Eagle for Breach of the Fastback Order)

        89.     Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        90.     Boomerang and Eagle are parties to the Fastback Order.

        91.     Boomerang complied with all terms and conditions of the Fastback Order regarding

Boomerang’s sale of goods to Eagle, and all conditions precedent have been performed by

Boomerang.

        92.     Eagle had various duties and obligations under the Fastback Order, including but

not limited to, the obligation to pay for the goods identified in the invoices listed in the Accounts

Receivable Aging Report, which is attached hereto as Exhibit A-5.

        93.     Eagle has failed to perform its obligations under the Fastback Order in that, among

other things, Eagle has failed to pay these invoices.

        94.     As a result of Eagle’s breach of its contractual obligations, Boomerang has suffered

damages in an amount to be proven at trial.

                                           Count 3
                                      Breach of Contract
                   (Against Eagle for Breach of the Cancellation Agreement)

        95.     Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        96.     Boomerang and Eagle are parties to the Cancellation Agreement.

        97.     All conditions precedent to the Cancellation Agreement have been performed by

Boomerang.

        98.     Eagle has failed to perform its obligations under the Cancellation Agreement in

that, among other things, Eagle continues to claim title and/or the right to possession of the


                                                  18

                                                                     BOOMERANG_10/30/20 HRG. EX._000081
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 23 of 31




Disputed Pipe located at the Beemac Yard and refuses to notify Beemac in writing that the

Disputed Pipe located at the Beemac Yard has been returned to and is owned by Boomerang.

        99.     As a result of Eagle’s breach of its contractual obligations, Boomerang has suffered

damages in an amount to be proven at trial.

                                             Count 4
                                         Quantum Valebant
                                          (Against Eagle)

        100.    Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        101.    Boomerang furnished to Eagle the Disputed Pipe that is now located at the Beemac

Yard.

        102.    Eagle accepted these goods with full knowledge that Boomerang, in delivering

these goods, expected to be paid by Eagle and/or XTO.

        103.    As a result of Eagle’s refusal to pay, Boomerang has suffered damages in an amount

to be proven at trial.

                                              Count 5
                                         Breach of Contract
                         (Against Beemac for Breach of the Bailee Agreement)

        104.    Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        105.    Boomerang and Beemac entered into the Bailee Agreement, pursuant to which

Beemac agreed to store the Disputed Pipe on behalf of Boomerang.

        106.    All conditions precedent to the Bailee Agreement have been performed by

Boomerang.




                                                  19

                                                                     BOOMERANG_10/30/20 HRG. EX._000082
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 24 of 31




        107.    Beemac has failed to perform its obligations under the Bailee Agreement in that,

among other things, Beemac refuses to acknowledge that it holds the Disputed Pipe on behalf of

Boomerang or to comply with Boomerang’s instructions.

        108.    As a result of Beemac’s breach of its contractual obligations, Boomerang has

suffered damages in an amount to be proven at trial. Boomerang is also entitled to its attorney’s

fees and costs pursuant to Texas Civil Practice and Remedies Code § 38.001 et seq.

                                              Count 6
                                         Slander of Title
                                     (Against Eagle and Light)

        109.    Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        110.    Boomerang possessed property in the form of the right to immediate possession

and/or title in the Disputed Pipe located at the Beemac Yard. Boomerang has sought to obtain

possession and/or title to the same, but it has been unable to because of Eagle and Light’s

instructions to Beemac not to release the Disputed Pipe to Boomerang.

        111.    Eagle and Light uttered and published disparaging statements about the state of

Boomerang’s right to immediate possession and/or title to the Disputed Pipe located at the Beemac

Yard.

        112.    Eagle and Light’s statements were false because Eagle has purposefully and

expressly surrendered “any and all, if any, of its right, title and interest in” the Disputed Pipe, “free

and clear of all liens and encumbrances of any kind.”

        113.    Eagle and Light’s false statements caused injury to Boomerang, which resulted in

the loss of specific sales of the Disputed Pipe located at the Beemac Yard, which were frustrated

by Eagle and Light’s slander, and Boomerang’s ensuing inability to obtain immediate possession

of the Disputed Pipe.


                                                   20

                                                                     BOOMERANG_10/30/20 HRG. EX._000083
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 25 of 31




        114.    Eagle and Light’s false statements were published with legal malice, which entitles

Boomerang to actual and punitive damages. Specifically, Eagle and Light signed the Cancellation

Agreement. Thus, they had actual knowledge that their statements disputing Boomerang’s title

and/or right to possess the Disputed Pipe were false.

        115.    Eagle and Light also knew that their false statements would cause injury to

Boomerang, both by making it impossible for Boomerang to sell the Disputed Pipe to paying

customers, and by potentially allowing Eagle to sell the Disputed Pipe to third parties in order to

pocket the proceeds.

                                              Count 7
                                            Conversion
                                    (Against Eagle and Beemac)

        116.    Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        117.    Eagle and Beemac have wrongfully taken and deprived Boomerang of lawful

possession to the Disputed Pipe located at the Beemac Yard and have converted it for their own

use. The property was converted without Boomerang’s knowledge or consent.

        118.    At the time of the conversion, Boomerang was the lawful owner of the converted

property and/or had the right to possession of the same.

        119.    Eagle, conversely, had no right or title to, or interest in, the property, and has wholly

failed to compensate Boomerang for the property. Similarly, Beemac had no right to deny

Boomerang’s right to possess the property and has failed to compensate Boomerang for the same.

        120.    Boomerang has been damaged as the result of Eagle and/or Beemac’s conversion.

Specifically, Boomerang is in danger of losing and/or has lost business opportunities to sell the

Disputed Pipe to a party willing to pay for it.




                                                   21

                                                                     BOOMERANG_10/30/20 HRG. EX._000084
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 26 of 31




               APPLICATION FOR TEMPORARY RESTRAINING ORDER

        121.    Boomerang repeats and re-alleges the allegations set forth in all proceeding

paragraphs of this Original Petition as if fully set forth herein.

        122.    Boomerang’s application for a temporary restraining order is authorized by Texas

Civil Practice and Remedies Code § 65.011(1) and (2).

        123.    Boomerang is willing and able to post bond.

        124.    As explained above, after title to the Disputed Pipe located at the Beemac Yard

passed to XTO, Beemac held the Disputed Pipe as XTO’s bailee. Moreover, on information and

belief, as of June 29, 2020, when XTO sent Eagle a formal notice purporting to cancel the Fastback

Order, even as to OCTG already delivered, XTO had already (i) accepted the Disputed Pipe, and

(ii) failed to timely notify Eagle of any purported right of revocation. Beemac has no right to

deliver possession of the Disputed Pipe to Eagle, and Eagle has no right either to possess the

Disputed Pipe or sell it to third parties.

        125.    Additionally, regardless whether Eagle had the right to possess the Disputed Pipe

after receipt of XTO’s June 29, 2020 cancellation notice, Eagle gave up any and all such rights

through the Cancellation Agreement. And through the contemporaneous communications of the

parties and the Bailee Agreement, Beemac acknowledged Boomerang’s right to possess the

Disputed Pipe located at Beemac Yard.

        126.    Accordingly, unless this Court enjoins any shipment, sale, or other transfer of the

Disputed Pipe located at the Beemac Yard, or of any proceeds already obtained from such

transfers, Boomerang will suffer material, irreparable financial harm.

        127.    It is probable that Boomerang will prevail on its declaratory judgment and other

claims against Eagle and Beemac. The Cancellation Agreement and Bailee Agreement clearly and

unmistakably show that Eagle has no right to possess the Disputed Pipe located at the Beemac


                                                  22

                                                                     BOOMERANG_10/30/20 HRG. EX._000085
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 27 of 31




Yard, and that Beemac holds the Disputed Pipe as Boomerang’s bailee and has no right or

obligation to comply with Eagle’s instructions regarding the Disputed Pipe.

        128.    If Boomerang’s application is not granted, harm is imminent. If Eagle completes

the planned sales of the Disputed Pipe located at the Beemac Yard, it will be impossible to return

the parties to the status quo.

        129.    A temporary restraining order will preserve the status quo until this Court rules on

Boomerang’s request for declaratory judgment.

        130.    Boomerang has no adequate remedy at law because, without injunctive or

declaratory relief, Boomerang cannot prevent (i) Eagle from wrongfully taking possession of the

Disputed Pipe, (ii) Beemac from wrongfully giving Eagle possession of the Disputed Pipe, or (iii)

Eagle from delivering Disputed Pipe located at the Beemac Yard to third parties.

        131.    For the foregoing reasons, Boomerang requests that this Court immediately issue a

temporary restraining order enjoining Eagle and/or Beemac from: (i) selling or attempting to sell

any of the Disputed Pipe located at the Beemac Yard to any third party; (ii) removing any of the

Disputed Pipe from the Beemac Yard; and (iii) transferring any proceeds from sales of the

Disputed Pipe located at the Beemac Yard to Eagle or any other third party.

                        REQUEST FOR TEMPORARY INJUNCTION

        132.    Boomerang asks the Court to set its request for temporary injunction for a hearing.

        133.    After a hearing on this issue, Boomerang asks the Court to maintain the relief

requested in the Application for Temporary Restraining Order, namely the relief sought in paragraph

131 above.

        134.    Additionally, Boomerang asks the Court to: (i) order Eagle to comply with its

contractual duty to notify Beemac that the Disputed Pipe located at the Beemac Yard has been

returned to and is owned by Boomerang, to be held by Beemac for the benefit and at the direction


                                                 23

                                                               BOOMERANG_10/30/20 HRG. EX._000086
     Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 28 of 31




of Boomerang; and (ii) order Beemac to acknowledge Boomerang’s right to possession of the

Disputed Pipe located at the Beemac Yard and to comply with Boomerang’s lawful instructions

regarding the same.

                               REQUEST FOR DISCLOSURE

       Pursuant to Texas Rule of Civil Procedure 194, Boomerang requests that each of the

Defendants disclose, within 50 days of the service of this request, the information or material

described in Rule 194.2.

                                DEMAND FOR JURY TRIAL

       Boomerang demands a jury trial and tenders the appropriate fee with this Original Petition.

                                    PRAYER FOR RELIEF

       For all the foregoing reasons, Boomerang respectfully requests that Eagle, Beemac, and

Light be cited to appear and answer herein, and that the Court:

       a.      Award Boomerang all compensatory, incidental, consequential, and/or monetary
               damages, along with exemplary and/or punitive damages, in an amount to be
               determined by a jury;

       b.      Without notice to Defendants, issue a temporary restraining order restraining
               Defendants, their officers, agents, servants, employees, and any person acting in
               concert with them, who receive notice of the temporary restraining order, from:

                      i.      Selling or attempting to sell any of the Disputed Pipe located at the
                              Beemac Yard to any third party;

                      ii.     Removing any of the Disputed Pipe from the Beemac Yard;

                      iii.    Transferring any proceeds from sales of the Disputed Pipe located
                              at the Beemac Yard to Eagle or any third party;

       c.      Set a date and time for a hearing on this application for a temporary injunction;

       d.      After a hearing, issue a temporary injunction:

                      i.      Enjoining Defendants, their officers, agents, servants, employees,
                              and any person acting in concert with them, who receive notice of
                              the temporary restraining order, from selling or attempting to sell
                              any of the Disputed Pipe located at the Beemac Yard to any third


                                                24

                                                                BOOMERANG_10/30/20 HRG. EX._000087
Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 29 of 31




                     party, removing any of the Disputed Pipe from the Beemac Yard, or
                     transferring any proceeds from sales of the Disputed Pipe located at
                     the Beemac Yard to Eagle or any third party;

              ii.    Requiring Eagle to comply with its contractual duty to notify
                     Beemac that the Disputed Pipe located at the Beemac Yard has been
                     returned to and is owned by Boomerang, to be held by Beemac for
                     the benefit and at the direction of Boomerang;

              iii.   Requiring Beemac to acknowledge Boomerang’s right to possession
                     of the Disputed Pipe located at the Beemac Yard and to comply with
                     Boomerang’s lawful instructions regarding the same;

 e.    Award Boomerang reasonable and necessary attorney’s fees and costs pursuant to
       sections 37.009 and/or 38.001 of the Texas Civil Practice and Remedies Code;

 f.    Award Boomerang pre-judgment interest and post-judgment interest at the highest
       rates allowed by law or equity; and

 g.    Award Boomerang such other and further relief, at law or in equity, as this Court
       deems just and proper.




                                      25

                                                     BOOMERANG_10/30/20 HRG. EX._000088
    Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 30 of 31




Dated: October 1, 2020               Respectfully submitted,

                                      REID COLLINS & TSAI LLP
                                      /s/ D. Benjamin Thomas
                                      Eric D. Madden (State Bar No. 24013079)
                                      D. Benjamin Thomas (State Bar No. 24099991)
                                      REID COLLINS & TSAI LLP
                                      1601 Elm Street, Suite 4200
                                      Dallas, Texas 75201
                                      T: (214) 420-8900
                                      F: (214) 420-8909
                                      emadden@reidcollins.com
                                      bthomas@reidcollins.com

                                      -and-

                                      Clifford H. Walston (State Bar No. 24037666)
                                      WALSTON BOWLIN LLP
                                      4299 San Felipe, Suite 300
                                      Houston, Texas 77027
                                      T: (713) 300-8700
                                      cliff@walstonbowlin.com

                                      COUNSEL FOR PLAINTIFF,
                                      BOOMERANG TUBE, LLC




                                     26

                                                  BOOMERANG_10/30/20 HRG. EX._000089
Case 20-34879 Document 88-11 Filed in TXSB on 10/29/20 Page 31 of 31




                                            BOOMERANG_10/30/20 HRG. EX._000090
